Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 31, 2020

                                      No. 04-20-00095-CV

                                      Celestino MACIAS
                                           Appellant

                                                v.

                                    Remedios BAUTISTA,
                                          Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07970
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
         Appellant’s brief was filed on April 13, 2020. Therefore, appellee’s brief was due to be
filed on May 13, 2020. Neither a motion for extension of time nor appellee’s brief has been
filed. 1 It is therefore ORDERED that appellee show cause in writing within seven days from the
date of this order why this appeal should not be set at issue. If appellee fails to respond, this
appeal will be set at issue without an appellee’s brief.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court


1
  Due to a ransomware attack on May 8, 2020, the court’s network was disabled. As of July 22,
2020, the court’s network is fully operational. All case filings are up to date, and any future
filings accepted by the court should be reflected on the court’s website within twenty-four hours.